Title: To Benjamin Franklin from Jonathan Williams, Jr., 5 November 1778
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir.
Nantes, Novr. 5 1778.—
I recvd. your Favour of the 18th Octor. only a few Days ago owing to the Tedious way in which it came.
I have settled my affair with Mr Schweighauser, without a lawsuit. I thank you for getting my Request to the Minister about the Prizes at Rochelle. I have since had a decisive and satisfactory Letter from him.— I sent you some of your Prints by Count Sarsfield. I recvd the Packets for Mr Lovell & others which shall be taken proper care of.
Mr Montieu has indeed opened to me a very flattering Prospect of going to America. His & Mr de Chaumonts Goods to my Consignment will throw a large Commission in my Way, besides the Importance of having so great a Sum of money at my Command. The Scheme has the Ministers approbation and is due to have strong Convoys all the way.
I have already sent several adventures to America and some are yet on the Water, if all that are uncertain are lost I shall remain worth about £5000 Currency, if all arrive I shall have about £10,000 Currency exclusive of between 4 & 5000£ Curry [Currency] my Father is likely to recover from a Torys Estate for the Goods he carried off belonging to me and independant of his (my Fathers) Fortune which I find is lately much augmented.— Now I feel I have gained a pretty good footing in the World I am anxious to realise and secure what I have and instead of grasping (like the Dog & the Shadow) at more than I want & thereby losing all, I wish to advance further by only sure and moderate means. For this Purpose I think my presence in America is necessary and if I have the good Fortune to arrive I shall gain enough to make me very Indifferent about the Loss of Business my absence may occasion. If I am taken I shall be no worse than I am, as losing my Commissions is only missing a Gain except indeed what adventures I may carry out and in this I mean to be prudent.
Whenever I reflect on my Situation I feel the strongest Obligations to you. The Countenance and Character you have on so many occasions given me has been the Source of all my good Fortune, and I shall ever owe you a Debt of Gratitude too great to be enough acknowledged. I will however always give you the Satisfaction of seeing that my Conduct is influenced by the strictest principles of Honour & Probity.
I have one Difficulty in the Execution of my Plan which I hope by the Friendship of Mr M to remove. In order to give my Brother Jack a set off I made Advances and entered into Engagements for him to the amount of betwen 35 & 40 Thousand Livres which, he remains indebted to me for, and which is independant of my Calculation of what I am worth. I contrived the Business in such a manner as to keep the Payments distant enough as I thought to give full time for Remittance taking Care to cover by Insurances. 10 months is now gone & Jack has not been able to remit me, I shall therefore be subject to a Call for about this Sum in the Course of December & January next and about 10,000 Livres more which I have put on my own acct & which will fall due in Jan. & March. As I intend to have my affairs in Mr Peltiers (Mr Montieus agent) Hands I apprehend Mr M will consent to support these Engagements for me prolonging them or keeping up a circulation of Bills till the Remittances come which may be before I go if not I will remit as soon as I arrive let the Loss be what it may and I know I can get Bills from Mr Holker.— Should this be refused me I must stay for I will not go unless I can leave my Character without a Stain.— I should blush to ask an additional Favour of you to whom I am already so much obliged yet I can’t help flattering myself that you would give a Testimony of my Probity should it be in this Instance required.
When I arrive in America I shall make a point of having my accts honourably settled, for that Purpose I have made two more Copies one to carry and one to send by another Conveyance.— Thank God I am rid of my Gunsmiths Business having at Last got Mr. Schweighausers Receipts for the Delivery of those as well as all the other Goods.
I beg you will favour me with Letters to your Friends to America, I would ask a public one if not an Indiscretion for I trust the more my Conduct here as a public Servant is known the more honourable it will be for me, particularly about the affair of the 50,000 Bill on Mr Chaumont. That I know will be represented as a private appropriation of public money, but you remember when I came to Paris I represented to you that my Funds could not support those advances, and you said that it was a public Concern & I should be supported. I at that Time was but little in advance and should have stopped, but for the public Support & the Bill on Mr Chaumont I was particularly directed to draw for this purpose. I have lately recvd a Letter from Mr Holker informing me of his Intention to remit a Bill to take up the one Mr DeChaumont gave you a Receipt for.
My Letter is got to a great length & I fear you will be tired before you get through. Therefore conclude with assuring you that I am ever with the greatest Respect & affection Your dutifull Kinsman
Jona Williams Jr
Love to Billy.Dr Franklin
 
Notation: J. Williams Nantes 5. 9bre. 1778.
